El Juez Asociado Señor Wolp
emitió la opinión del tribunal.
La Corte de Distrito de Mayagüez, en apelación de la corte municipal, declaró al acusado culpable de acometimiento y agresión grave por liaber acometido y agredido con los puñ'os a una mujer.
El acusado fue convicto, pero no sin antes haber pre-sentado varias mociones de archivo y sobreseimiento por no-haber sido juzgado dentro del término de 120 días contado a partir de la fecha de la radicación de los autos en la Corte de Distrito de Mayagüez.
El artículo 448 del Código de Enjuiciamiento Criminal provee:
“A menos que exista justa causa contraria, el tribunal decretará el sobreseimiento del proceso en los casos siguientes:
*651“1. — Cuando una persona haya sido detenida para responder por la comisión de un delito público, siempre que no se haya presentado acusación contra ella en el término de sesenta días desde su detención.
“2. — Cuando un acusado, cuyo juicio no haya sido transferido a petición suya, no sea sometido a juicio en el término de ciento veinte días, a contar desde la presentación de la acusación.”
Cuando de una apelación de la corte municipal se trata, Remos interpretado ese artículo como que se refiere al momento en que se radican los autos en la corte de distrito. Pueblo v. Correa, 34 D.P.R. 884; Pueblo v. Mercado, 27 D.P.R. 568.
Los autos de este caso fueron radicados en la corte de distrito el 28 de julio de 1938. El caso fué señalado y finalmente celebrado el juicio el 4 de febrero de 1939. El apelante sostiene que transcurrieron 191 días entre la radicación de los autos y el juicio del caso. Esto parece ser correcto. Bajo estas circunstancias, el fiscal estaba obligado a probar que cualesquiera suspensiones fueron becbas por justa causa. El caso fué originalmente señalado para el 27 de agosto de 1938 y el fiscal alega, y los autos demuestran que, toda vez que se señalaron otros casos antes que éste, el mismo no pudo ser visto porque no se llegó a él. El siguiente señalamiento del caso se bizo para el 17 de noviembre de 1938 y el fiscal no nos bace constar claramente por qué no pudo señalarse para antes de esa fecba. Para aquel entonces babían transcurrido 100 días. Sucede que en noviembre 17 el fiscal de distrito en propiedad no estaba presente y el fiscal sustituto no estaba allí, o no podía estarlo, por baber sido comisionado para bacer cierto trabajo especial para el Procurador General de Puerto Rico.
El 25 de enero de 1939 el caso fué señalado para el 4 de febrero del mismo año. La moción enmendada de archivo y sobreseimiento fué radicada el día 3 de febrero de 1939. Aparentemente la corte inferior descansó en el caso de El Pueblo v. Ramos, 40 D.P.R. 802. Hemos leído ese caso y no bailamos que el mismo tenga verdadera aplicación, espe- *652■ cialmente porque en dicho caso los 120 días no habían trans-currido cuando se presentó la moción de sobreseimiento.
Los varios casos que por otro lado cita el fiscal para sostener la actuación de la corte inferior son los de El Pueblo v. Matos, 26 D.P.R. 586; Pueblo v. Figueroa, 55 D.P.R. 762 y Garcés v. Corte de Distrito, 55 D.P.R. 336, 338. Ninguno de estos casos en realidad nos ayuda. No creemos por ejemplo que el mero hecho de que el acusado, al ser llamado el caso para juicio, dejara de oponerse a la posposición del mismo, milite en su contra. El caso de El Pueblo v. Ramos, supra, no dice tal cosa. Creemos que el fiscal de distrito está-obligado a demostrar que el acusado concurrió en forma activa a la suspensión del juicio. El estatuto lee: “cuyo juicio no haya sido transferido a petición suya”.
No recordamos de momento por qué el fiscal en propiedad estaba ausente, mas sí sabemos que el Procurador General nombró un fiscal sustituto que, a instancias de dicho funcionario, estaba dedicado a otros deberes y alegó tal circunstancia al ser llamado el caso el 17 de noviembre de 1938.
Este es uno de los hechos salientes de ese caso. Si el fiscal en propiedad no podía asistir al juicio, debió haberse nombrado a alguien o su ausencia explicada satisfactoria-mente. Del caso en su totalidad estamos convencidos de que al acusado pudo sometérsele a juicio dentro de los 191 días que transcurrieron entre la radicación de los autos en apela-ción y la vista del caso.
No creemos .que deba comenzarse a contar un nuevo término de 120 días cada vez que se pospone un caso por justa causa. Ello dependería de todas las circunstancias.
Podríamos entonces tomar la sugestión que hizo la Corte de Circuito de Apelaciones para el primer Circuito en el caso de Gerardino v. People of Puerto Rico, 29 P. (2d) 517, al efecto de que la cuestión de un juicio “rápido” no se limita necesariamente a 120 días. La Corte de Circuito de Ape-laciones dijo que la definición legislativa merecía una razo-nable consideración que sin embargo no era obligatoria para *653dicho tribunal: que aquella corte estaba en entera libertad de resolver que el de 120 días era un término demasiado largo o demasiado corto para que estuviera dentro del signi-ficado razonable de la palabra “rápido”. Es decir, inter-pretando las palabras de la Carta Orgánica de que todo acusado tiene derecho a un juicio rápido. Los funcionarios del gobierno debieron hallar la forma de lograr el juicio del caso dentro de los 191 días de que hemos hablado.

Debe revocarse la sentencia y absolverse al acusado.

Los Jueces Presidente Sr. Del Toro y Asociado Sr. Travieso disintieron.*